         Case: 3:20-cv-00208-JMV Doc #: 28 Filed: 08/17/21 1 of 1 PageID #: 672


                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

LESLIE WAYNE DOUBLEDAY                                                                              PLAINTIFF

V.                                                                                     NO. 3:20cv00208-JMV

KILOLO KIJAKAZI,
Acting Commissioner of Social Security1                                                           DEFENDANT

                                            FINAL JUDGMENT

         This cause is before the Court on the Plaintiff’s complaint pursuant to 42 U.S.C. § 405(g)

for judicial review of an unfavorable final decision of the Commissioner of the Social Security

Administration regarding applications for a period of disability and disability insurance benefits

and supplemental security income benefits. The parties have consented to entry of final

judgment by the United States Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with

any appeal to the Court of Appeals for the Fifth Circuit. The Court, having reviewed the record,

the administrative transcript, the briefs of the parties, and the applicable law and having heard

oral argument, finds as follows, to-wit:

         For the reasons set forth in the Acting Commissioner’s brief and argued by her counsel

during oral argument, as well as for the reasons announced by the Court on the record at the

conclusion of the hearing held in this matter on August 12, 2021, the Court finds there is no

reversible error, and the Commissioner’s decision is supported by substantial evidence in the

record. Therefore, the decision of the Commissioner is hereby AFFIRMED.

         SO ORDERED AND ADJUDGED this 17th day of August, 2021.


                                                      /s/ Jane M. Virden
                                                      U.S. MAGISTRATE JUDGE


1
 The Clerk is directed to amend the record to reflect the substitution of the Acting Commissioner as successor in the
place of Andrew Saul.
